Case 0:18-cv-61577-BB Document 93 Entered on FLSD Docket 11/06/2019 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA


  L.S., a minor, by her mother and next friend
  YASMIN LORENA HERNANDEZ, et al.
                                                        Case No. 0:18-cv-61577-BB
        Plaintiffs,

  v.

  SCOT PETERSON, et al.

        Defendants.


                                 NOTICE OF APPEAL

       Notice is hereby given that All Plaintiffs, L.S., a minor, by her mother and next

 friend YASMIN LORENA HERNANDEZ, et al., in the above-named case, hereby appeal

 to the United States Court of Appeals for the Eleventh Circuit from the Orders granting

 Defendants’ Motions to Dismiss (Doc. #’s 50 and 51) dated December 12, 2018, which

 were docketed into this action on the 12th and 18th days of December 2018. A final

 judgment was entered in this matter on October 28, 2019, closing the case.


                                                 Respectfully Submitted,

 Dated: November 6, 2019                         Law Offices of Conrad J. Benedetto

                                           By: /s/ Kristoffer R. Budhram
                                               Kristoffer R. Budhram (125950)
                                               Attorney for Plaintiffs
                                               50 N Laura St Ste 2500
                                               Jacksonville, FL 32202
                                               (412) 608- 9410
                                               krbudhram@benedettolaw.com


                                                1
Case 0:18-cv-61577-BB Document 93 Entered on FLSD Docket 11/06/2019 Page 2 of 2




                              CERTIFICATE OF SERVICE

                     Undersigned hereby states that on November 6, 2019, he
             caused the foregoing document to be filed electronically with the
             United States District Court and that a copy of said document was
             sent to all counsel of record through the Court’s CM/ECF electronic
             filing system.

                               /s/ Kristoffer R. Budhram




                                              2
